Citation Nr: 0115548	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  98-04 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sleep impairment as 
a chronic disability resulting from an undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for breathing 
difficulty as a chronic disability resulting from an 
undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for muscle cramps as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for gingivitis (claimed 
as bleeding gums) as a chronic disability resulting from an 
undiagnosed illness.

6.  Entitlement to service connection for sebaceous cysts 
(claimed as a nodular mass of the shoulder and back) as a 
chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for stomach and 
indigestion problems as a chronic disability resulting from 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to March 
1965, and from January 1991 to October 1991, with additional 
reserve service.  His DD Form 214 indicates in part that he 
received a Southwest Asia Service Medal and that he served in 
Southwest Asia from February 1991 to August 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1997 RO decision which denied service connection 
for gingivitis (claimed as bleeding gums), a nodular mass of 
the shoulder and back, stomach and indigestion problems, 
fatigue, somatization disorder (claimed as sleep disturbance 
and insomnia), breathing difficulty, and muscle cramps.  The 
veteran claimed each of these disorders as a chronic 
disability resulting from an undiagnosed illness.  The 
veteran was notified of this decision in July 1997, and in 
July 1997, he submitted a notice of disagreement with respect 
to all issues.  A statement of the case was issued in 
December 1997, and in February 1998 a substantive appeal was 
received from the veteran regarding all of the above issues.

The Board notes that in a May 1995 decision, the RO denied 
service connection for sleeplessness, breathing problems, 
fatigue, and muscle cramps as due to undiagnosed illnesses.  
The veteran was notified of this decision in June 1995, and 
he did not appeal.  Even if the RO determined that new and 
material evidence was presented to reopen previously denied 
claims for service connection for such disabilities, 
(although it does not appear that the RO did so), such is not 
binding on the Board; and the Board must first decide whether 
evidence has been submitted which is both new and material to 
reopen the claims for service connection for sleeplessness, 
breathing problems, fatigue, and muscle cramps as due to 
undiagnosed illnesses.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Accordingly, the Board finds that the 
issues currently on appeal are as stated on the initial pages 
of this decision.

In a September 1997 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for hypertension.  A notice of 
disagreement was received from the veteran on this issue in 
February 1998.  A statement of the case relating to this 
issue was promulgated in April 1998. However, the veteran did 
not thereafter perfect an appeal of the hypertension issue by 
filing a substantive appeal, and thus such issue is not 
before the Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2000); 
Roy v. Brown, 5 Vet. App. 554 (1993). 

The Board notes that in November 1994, the veteran submitted 
a claim for service connection for a back disability.  
Moreover, by a statement dated in November 1997, he appears 
to be raising a claim for service connection for a right leg 
disability.  Such claims have not been addressed by the RO, 
and are referred for appropriate action.



FINDINGS OF FACT

1.  In an unappealed June 1995 rating decision, the RO denied 
service connection for fatigue, sleep impairment, breathing 
difficulty and muscle cramps (each claimed as a chronic 
disability resulting from an undiagnosed illness); since June 
1995, a substantive change in the applicable regulation was 
promulgated which requires de novo consideration of the 
veteran's claim. 

2.  The veteran's claimed symptom of bleeding gums has been 
diagnosed as gingivitis.

3.  The veteran's claimed symptom of a nodular mass of the 
shoulder and back has been diagnosed as sebaceous cysts.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claims for service connection for fatigue, sleep 
impairment, breathing difficulty and muscle cramps.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  The veteran's gingivitis is not a chronic disability 
resulting from an undiagnosed illness.  38 U.S.C.A. § 1117 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.317 (2000).

3.  The veteran's sebaceous cysts are not a chronic 
disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from February 1963 to March 
1965, and from January 1991 to October 1991, with additional 
reserve service until the mid-1990s.  Service medical 
records, including from the veteran's reserve service, are 
negative for bleeding gums, a nodular mass of the shoulder 
and back, stomach and indigestion problems, fatigue, sleep 
disturbance, breathing difficulty, and muscle cramps.  On 
medical examination performed in April 1991, the veteran's 
mouth, skin, abdomen, viscera, lungs, and chest were 
clinically normal.  No disqualifying defects were noted.  In 
a report of medical history completed in April 1991, the 
veteran denied a history of severe gum trouble, frequent 
indigestion, stomach, liver or intestinal trouble, frequent 
trouble sleeping, pain or pressure in the chest, shortness of 
breath, leg cramps, or tumor, growth, cyst, or cancer.  In a 
report of medical history completed in April 1992, the 
veteran denied a history of severe gum trouble, frequent 
indigestion, stomach, liver or intestinal trouble, frequent 
trouble sleeping, pain or pressure in the chest, shortness of 
breath, leg cramps, tumor, growth, cyst, or cancer.

In May 1994, the veteran submitted claims for service 
connection for breathing difficulty, muscle cramps, fatigue, 
and sleeplessness.  He related that he was in Saudi Arabia 
from February 1991 to late August 1991.

In a November 1994 decision, the RO denied service connection 
for breathing problems, muscle cramps, fatigue, and 
sleeplessness.  The veteran was notified of this decision in 
November 1994.  In November 1994, he stated that he wanted to 
claim service connection for exposure to environmental 
hazards during Desert Storm.  He reported ongoing VA 
treatment.

In December 1994 and February 1995, the RO received VA 
outpatient treatment records dated from August 1994 to 
December 1994.  An August 1994 consultation request shows 
that the veteran complained of subcutaneous nodules on his 
right back, shoulder, and central back.  The provisional 
diagnosis was questionable lipomas.  The attached 
consultation report shows that the veteran failed to report 
for a scheduled examination.  An August 1994 consultation 
request shows that the veteran reported stomach pain and 
vomiting on a daily basis since his return from the Gulf.  He 
said other members of his troop had the same symptoms.  The 
provisional diagnosis was persistent recurrent vomiting.  The 
attached consultation report shows that the veteran failed to 
report for an appointment at the gastrointestinal clinic.  An 
August 1994 consultation request reflects a provisional 
diagnosis of dyspnea on exertion since the Gulf.  The veteran 
was referred to the pulmonary function lab.  An August 1994 
chest X-ray study was negative for active disease.  In 
December 1994 the veteran reported a growth on his right 
shoulder for three years, and complained of shortness of 
breath when walking.  On consultation, the veteran reported a 
3-month history of a right shoulder mass.  On examination, 
there was a nodular mass on the right shoulder, one on his 
back, and another on his ear.  The diagnostic assessment was 
3 palpable nodular masses of unknown etiology.  The reviewing 
doctor diagnosed epidermal inclusion cysts, and recommended 
excision. 

At a January 1995 VA general medical examination, the veteran 
reported a history of progressive shortness of breath since 
1991.  He also complained of insomnia, easy fatigability, 
intermittent muscle cramps, nodules on his back which were 
removed in December 1995.  He reported a 20 pack-year smoking 
history.  He stated that he had shortness of breath, 
fatigability, muscle cramps, and sleeplessness since 
September 1991.  On examination, there were surgical scars on 
the suprascapular region and the interscapular region, 
possibly secondary to removal of sebaceous cysts.  The 
veteran's mouth was normal, with multiple missing teeth and 
multiple fillings.  The veteran's respiratory system was 
normal.  Respiratory excursion, with poor effort by the 
veteran, was 21/2 centimeters.  The veteran's digestive, 
musculoskeletal, and psychiatric systems were normal.  
Spirometry tests were normal.  The examiner indicated that 
the physical examination was normal, despite the veteran's 
complaints of alleged shortness of breath, easy fatigability, 
muscle cramps, and insomnia.  The examiner also diagnosed 
subcutaneous nodules of the back status post surgical removal 
in December 1994 (possible sebaceous cysts).

By a statement dated in March 1995, the veteran said he 
wanted to reopen his claims for service connection for 
breathing problems, muscle cramps, fatigue, and 
sleeplessness.  He claimed that such conditions were 
attributable to "Gulf War Syndrome", and were manifest 
within two years after he returned from the Gulf War.

In a May 1995 decision, the RO denied service connection for 
sleeplessness, breathing problems, fatigue, and muscle cramps 
(each claimed as due to an undiagnosed illness).  The veteran 
was notified of this decision in June 1995, and he did not 
appeal.

In May 1996, the veteran submitted a copy of a medical record 
service treatment plan which reflects that cysts were excised 
from his back and right shoulder in December 1994.

By a letter to the veteran dated in June 1996, the 
Philadelphia RO informed him that his claim for benefits 
based on Persian Gulf War service had been received.  He was 
advised that benefits might be payable if an undiagnosed 
illness began either during active service in the Southwest 
Asia theater of operations, or within two years thereafter, 
and lasted for six months or longer.  The RO requested that 
the veteran submit either lay or medical evidence to support 
his claim.  By a statement dated in June 1996, the veteran 
said he had no additional evidence to submit.

In March 1997, the RO received VA outpatient treatment 
records dated from 1994 to 1996 and reports of VA medical 
examinations.  An August 1994 consultation request shows that 
the veteran complained of bleeding gums during his service in 
the Persian Gulf, which had since worsened.  The provisional 
diagnosis was questionable gingivitis.  The attached 
consultation report shows that the veteran twice failed to 
report for a scheduled examination.  A report of a Persian 
Gulf examination dated in August 1994 shows that the veteran 
complained of intermittent nausea and vomiting on a daily 
basis, dyspnea on exertion, hypertension, muscle pain, 
residuals of a thigh injury, and bleeding gums.  On 
examination, there was questionable gingivitis, the lungs 
were clear, and the abdomen was benign.  The diagnoses were 
hypertension, hypercholesterolemia, restrictive lung disease, 
gingivitis, epidermal inclusion cysts, tinea pedis, and 
duodenitis.  An August 1994 Persian Gulf Registry Code Sheet 
reflects that the veteran complained of nausea and vomiting, 
dyspnea on exertion, and hypertension.  The diagnoses were 
somatization, restrictive lung disease, hypertension, 
hypercholesterolemia, gingivitis, epidermal inclusion cysts, 
and tinea pedis.  Pulmonary function tests were performed in 
November 1994, and the interpretation was a mild gas exchange 
defect.  Spirometry revealed a mild decrease in flow rates, 
which when integrated with lung volume data was due to a mild 
restrictive defect.  

VA operative notes dated in December 1994 show that the 
veteran underwent excision of two sebaceous cysts of the 
shoulder and back.  The pathology report indicated diagnoses 
of an epidermal inclusion cyst of the back, and an epidermal 
inclusion cyst of the right shoulder.  A December 1994 
treatment record shows that the veteran was status post 
excision of a sebaceous cyst on his back, and was healing 
well.  An undated VA Persian Gulf Registry questionnaire 
shows that the veteran reported that he was exposed to 
contaminants in the Persian Gulf and was unable to breathe, 
he stayed tired, his gums were infected, and his muscles 
ached.  An April 1995 treatment note shows that the veteran 
reported that in Saudi Arabia his food caused vomiting in 
1990, with weight loss.  He complained of current vomiting 
every other day, with no nausea, and intermittent loose 
stools and constipation.  On examination, the veteran was 
obese, and an abdominal examination was negative.  The 
diagnostic impression was somatization disorder and anxiety.  
A March 1996 X-ray study of the upper gastrointestinal system 
and small bowel reflects a diagnostic impression of a 
suggestion of duodenitis, with no other significant 
abnormality.

In July 1997, the veteran asserted that if he marked "no" 
in answer to the medical checklist dated in April 1992, it 
was an error on his part, as he intended to check "yes" for 
most of the answers.  He also stated that any of his current 
conditions which had been given a diagnosis should be 
considered for direct service connection.

In August 1997, the veteran submitted a service medical 
record dated in July 1991 which reflects that he was treated 
for complaints of diarrhea, stomach cramps, nausea after 
eating with no vomiting, weakness, and possible fever.  He 
reported that he had such symptoms for about 4 days after 
eating beef jerky.  The diagnostic assessment was diarrhea 
with associated symptoms.

By a statement dated in June 1998, the veteran said he had no 
additional evidence to submit.  By a statement dated in April 
1999, the veteran's representative asserted that although the 
veteran's complaints related to sleep impairment had been 
diagnosed as somatization disorder, somatic complaints are 
actually undiagnosed illnesses, and that there has not been a 
diagnosis of a condition which causes the veteran's sleep 
disorder.

II.  Analysis

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing VA claims.  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  Id. § 3(a) (to be codified as amended at 38 U.S.C. § 
5103).  Under the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim, and provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  Id. § 3(a) (to be codified as amended at 
38 U.S.C. § 5103A).  The Act also provides that nothing in 38 
U.S.C.A. § 5103A shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108.  Id.

The veteran contends that service connection should be 
established for fatigue, sleep impairment, breathing 
difficulty, muscle cramps, gingivitis (claimed as bleeding 
gums), sebaceous cysts (claimed as a nodular mass of the 
shoulder and back), and stomach and indigestion problems.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000). 

On November 2, 1994, Congress enacted the Persian Gulf War 
Veterans' Act, Title I of the Veterans' Benefits Improvements 
Act of 1994, Public Law 103-446.  That statute added a new 
section 1117 to Title 38, United States Code, authorizing VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asian theater of operations during the 
Persian Gulf War.  To implement the Persian Gulf War 
Veterans' Act, VA added the following regulation:  (Note:  As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Effective November 2, 1994, the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement for 
compensation to be established was expanded.)

The revised regulations are as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States.
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:
(1) fatigue
(2) signs or symptoms involving skin
(3) headache
(4) muscle pain
(5) joint pain
(6) neurologic signs or symptoms
(7) neuropsychological signs or symptoms
(8) signs or symptoms involving the 
respiratory system (upper or lower)
(9) sleep disturbances
(10) gastrointestinal signs or symptoms
(11) cardiovascular signs or symptoms
(12) abnormal weight loss
(13) menstrual disorders.
(c)	Compensation shall not be paid under 
this section:
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.
(d)	For purposes of this section:
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he veteran received, in part, the 
Southwest Asia Service Medal.  It was additionally noted that 
the veteran participated in Operation Desert Shield/Storm.  
Based on this evidence and for purposes of analysis under 38 
C.F.R. § 3.317 (2000), the Board finds that the veteran had 
active military service in the Southwest Asia theater of 
operations during the Gulf War.

A.	New and Material Evidence to Reopen Claims for Service 
Connection for Fatigue, Sleep Impairment, Breathing 
Difficulty, and Muscle Cramps

The veteran has filed an application to reopen previously 
denied claims for service connection for fatigue, sleep 
impairment, breathing difficulty, and muscle cramps, each of 
which he asserts was incurred in or aggravated by his 
military service.  He contends that each of these conditions 
is due to an undiagnosed illness.

The veteran's claims for service connection for fatigue, 
sleep impairment, breathing difficulty, and muscle cramps 
were denied previously by the RO in an unappealed June 1995 
decision.  A final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In its June 1995 decision, the RO denied the claims for 
fatigue, sleep impairment, breathing difficulty, and muscle 
cramps as chronic disabilities resulting from an undiagnosed 
illness in part under the rationale that a chronic disability 
resulting from an undiagnosed illness must become manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of ten 
percent or more not later than two years after the date on 
which the veteran last performed service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  However, in April 
1997, the VA published a new rule, effective retroactively to 
November 2, 1994, to expand the period within which 
disabilities resulting from undiagnosed illnesses suffered by 
Gulf War veterans must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established.  The presumptive period was expanded to December 
31, 2001.  62 Fed. Reg. 23,139 (April 29, 1997).  A change in 
law or regulation may constitute new and material evidence 
sufficient to reopen a claim.  Routen v. West, 142 F.3d 1434, 
1441 (Fed. Cir. 1998), Spencer v. Brown, 4 Vet. App. 283, 289 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (where there is 
an intervening change in the law which creates a new basis of 
entitlement for the disability previously considered in a 
prior final rating decision, a de novo review without regard 
to the prior denial is appropriate).

The Board finds that the intervening change in the law 
creates a new basis of entitlement for service connection for 
the veteran's claimed conditions, and therefore concludes 
that new and material evidence has been presented.  The 
claims concerning service connection for fatigue, sleep 
impairment, breathing difficulty, and muscle cramps as 
chronic disabilities resulting from an undiagnosed illness 
are reopened, and must be considered on a de novo basis.  Id.

B.	Service Connection for Gingivitis (Claimed as Bleeding 
Gums)

In the present case, the RO has not yet considered the 
veteran's claim for service connection for gingivitis in 
light of the VCAA.  Consequently, the Board must consider 
whether he would be prejudiced if the Board were to proceed 
with consideration of his claim, without having the RO 
consider the new regulations in the first instance.  Cf. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal.  However, in 
this case, the Board finds that the new regulations have not 
changed the applicable criteria in a way which could alter 
the outcome of the veteran's claim for service connection for 
gingivitis (claimed as bleeding gums) as a chronic disability 
resulting from an undiagnosed illness.  Therefore, the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.  Indeed, a remand of this issue would 
only result in needless delay and impose further burdens on 
the RO, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See, e.g., 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The veteran asserts that he has bleeding gums either as a 
chronic disability resulting from an undiagnosed illness, or 
as a disability directly incurred in service.  The medical 
evidence reflects that he has been diagnosed with gingivitis.  
As the condition of bleeding gums has been clinically 
diagnosed as gingivitis, the Board finds that the veteran has 
not submitted evidence that any symptoms of bleeding gums are 
the manifestations of an undiagnosed illness.  38 C.F.R. 
§ 3.317(a)(1)(ii) (2000); see also VAOPGCPREC 4-99.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for gingivitis 
(claimed as bleeding gums) as a chronic disability resulting 
from an undiagnosed illness.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107).

The issue of entitlement to service connection for gingivitis 
on a direct basis will be addressed in the remand portion of 
this decision.

C.	Service Connection for Sebaceous Cysts (Claimed as a 
Nodular Mass of the Shoulder and Back)

In the present case, the RO has not yet considered the 
veteran's claim for service connection for sebaceous cysts in 
light of the VCAA.  Consequently, the Board must consider 
whether he would be prejudiced if the Board were to proceed 
with consideration of his claim, without having the RO 
consider the new regulations in the first instance.  Cf. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal.  However, in 
this case, the Board finds that the new regulations have not 
changed the applicable criteria in a way which could alter 
the outcome of the veteran's claim for service connection for 
sebaceous cysts (claimed as a nodular mass of the shoulder 
and back) as a chronic disability resulting from an 
undiagnosed illness.  Therefore, the veteran will not be 
prejudiced by the Board proceeding to the merits of the 
claim.  Indeed, a remand of this issue would only result in 
needless delay and impose further burdens on the RO, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See, e.g., Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The veteran asserts that he had a nodular mass of the 
shoulder and back either as a chronic disability resulting 
from an undiagnosed illness, or as a disability directly 
incurred in service.  The medical evidence reflects that he 
has been diagnosed with sebaceous cysts, which were 
surgically removed.  The December 1994 pathology report 
indicated diagnoses of an epidermal inclusion cyst of the 
back, and an epidermal inclusion cyst of the right shoulder.  
As the condition of nodular masses has been clinically 
diagnosed as sebaceous cysts, the Board finds that the 
veteran has not submitted evidence that any symptoms of 
nodular masses are the manifestations of an undiagnosed 
illness.  38 C.F.R. § 3.317(a)(1)(ii) (2000); see also 
VAOPGCPREC 4-99.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for sebaceous cysts 
(claimed as a nodular mass of the shoulder and back) as a 
chronic disability resulting from an undiagnosed illness.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  VCAA, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107).

The issue of entitlement to service connection for sebaceous 
cysts on a direct basis will be addressed in the remand 
portion of this decision.


ORDER

New and material evidence has been submitted to reopen claims 
for service connection for fatigue, sleep impairment, 
breathing difficulty, and muscle cramps.

Service connection for gingivitis (claimed as bleeding gums), 
as a chronic disability resulting from an undiagnosed 
illness, is denied.

Service connection for sebaceous cysts (claimed as a nodular 
mass of the shoulder and back), as a chronic disability 
resulting from an undiagnosed illness, is denied.


REMAND

As noted above, in November 2000, the VCAA was enacted, 
amending the laws governing VA claims.  In light of these 
changes, the Board finds that a remand is required in this 
case to comply with the notice and duty to assist provisions 
contained in the new law.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran contends that he has fatigue, sleep impairment, 
breathing difficulty, muscle cramps, and stomach and 
indigestion problems either as chronic disabilities resulting 
from an undiagnosed illness, or as directly incurred during 
service.  He also contends that he has gingivitis and 
sebaceous cysts which were incurred during service.

The veteran underwent VA general medical examinations in 
August 1994 and January 1995.  However, subsequent to these 
examinations, pertinent VA medical records were associated 
with the claims file.  In light of this additional medical 
evidence, new examinations are necessary to properly evaluate 
the veteran's claims, as detailed below.

With regard to the veteran's claim concerning fatigue, the 
Board notes that the criteria for diagnosing chronic fatigue 
syndrome appear in 38 C.F.R. § 4.88a, and were revised 
effective July 15, 1995.  [A new Diagnostic Code 6354 was 
also established so that once service connected, disability 
ratings might be uniformly effectuated].  Specifically, the 
pertinent VA regulation concerning the diagnosis of chronic 
fatigue syndrome reads as follows:

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (2000).

While the veteran has complained of fatigue, a new 
examination is necessary to properly evaluate the veteran's 
symptoms and to determine whether or not he has chronic 
fatigue syndrome.  The veteran should also undergo a VA 
general medical examination to determine the etiology of each 
of his claimed conditions.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  The veteran is advised that he may 
submit pertinent lay and medical evidence regarding his 
claims.

The RO should also attempt to obtain any additional service 
medical records, by contacting the National Personnel Records 
Center (NPRC) and any other appropriate repositories of such 
records.  The RO should also verify all periods of service 
(including active duty, active duty for training, and 
inactive duty training).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be asked to submit 
any additional relevant medical records 
he may have in his possession, and to 
submit pertinent lay statements.  The RO 
must inform the veteran what evidence is 
needed to substantiate his claim, what 
evidence the VA will obtain and what 
evidence he has to submit. 

3.  The veteran should be asked to 
provide the names and addresses of all 
medical providers from whom he has 
received treatment in recent years for 
the claimed disabilities.  All indicated 
records should be obtained, to include VA 
treatment records.

Regarding each of his claims for service 
connection for a chronic disability 
resulting from an undiagnosed illness, 
the veteran should be asked to submit 
post-service medical and non-medical 
indications of such manifestations that 
can be independently observed or 
verified.  The non-medical evidence may 
include, but is not limited to, proof of 
time lost from work and evidence 
affirming changes in the veteran's 
appearance, physical abilities, and 
mental or emotional attitude.  A copy of 
this letter, which should be forwarded to 
the veteran's last known address, should 
be associated with the claims file.

4.  Following completion of the above 
development, the veteran should be 
afforded appropriate specialty 
examinations with regard to his claims 
concerning fatigue, sleep impairment, 
breathing difficulty, muscle cramps, and 
stomach and indigestion problems, as 
chronic disabilities resulting from an 
undiagnosed illness.  The RO should 
provide the examiners a list of the 
symptoms the veteran is claiming are 
manifestations of an undiagnosed illness.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiners prior to the 
examinations.

(a) Each examiner should note and detail 
the veteran's reported symptoms relevant 
to the appropriate specialty.

(b) Each examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from the reported symptoms.

(c) The examiners should determine 
whether the veteran has objective 
evidence of fatigue, sleep impairment, 
breathing difficulty, muscle cramps, and 
stomach and indigestion problems.  If so, 
each examiner should note whether the 
manifestations are attributable to a 
known diagnostic disability or 
disabilities.  If the manifestations 
cannot be attributed to a diagnosed 
illness, each examiner should be asked to 
determine if there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active service during 
the Gulf War, or that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred between 
the veteran's most recent departure from 
service during the Gulf War.

(d) All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinions contained in the claims file 
which contradict his or hers, the reasons 
for the disagreement should be set forth 
in detail.

5.  The RO should also schedule the 
veteran for appropriate VA examinations 
to determine the etiology of his current 
gingivitis and sebaceous cysts.  The 
examiner should be asked to opine as to 
whether it is at least as likely as not 
that such conditions had their onset in 
or are otherwise related to service.  The 
claims folder and a copy of this REMAND 
must be made available to and be reviewed 
by the examiners prior to the 
examinations.  Reasons should be given 
for any opinion.

6.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

7.  After ensuring that the above actions 
have been completed, the RO should review 
the claims for service connection for 
undiagnosed illnesses including fatigue, 
sleep impairment, breathing difficulty, 
muscle cramps, and stomach and 
indigestion problems.  Such claims should 
also be reviewed to determine if service 
connection is warranted on a direct 
basis.  The RO should also review the 
claims for direct service connection for 
gingivitis and sebaceous cysts.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



